Balio, J. (dissenting in part).
I respectfully dissent in part. Plaintiffs contracted to purchase a residence from defendant Lillian Warner. Plaintiffs made application to defendant Community Financial Services, Inc. (Community) for financing. An engineer employed by Community inspected the premises and observed that a drainage problem in the basement of the residence had not been corrected. Because the problem could not be corrected in the wintertime and prior to the scheduled closing date, Community required Warner to escrow the sum of $750 to cover the estimated cost of repairs. The escrow agreement further provided that Warner would complete the necessary repairs by June 1, 1990 and that, if Warner failed to do so, Community could complete the work and Warner would be obligated to pay the cost of repairs that exceeded the escrow amount. Warner did not repair the defect, and plaintiffs’ efforts to require Community to address it were unsuccessful. Plaintiffs eventually employed a contractor to correct the problem at a cost of $14,000.
Supreme Court erred in concluding that plaintiffs failed to raise a factual issue whether they were intended third-party beneficiaries of the escrow agreement. The escrow agreement was a requirement for Community’s commitment to finance the purchase of the property. The parties to the agreement knew that plaintiffs were buying the house and that plaintiffs would benefit from the repairs (see, Bonwell v Stone, 128 AD2d 1013). Those circumstances were sufficient to present a factual issue whether the parties " 'intend[ed] to give the beneficiary the benefit of the promised performance’ ” (Fourth Ocean Putnam Corp. v Interstate Wrecking Co., 66 NY2d 38, 44, quoting Restatement [Second] of Contracts § 302 [1] [b]). Thus, I would modify the order by denying the cross motion for summary judgment dismissing the complaint. (Appeal from Order and Judgment of Supreme Court, Oneida County, Murad, J.— *981Dismiss Complaint.) Present—Pine, J. P., Fallon, Doerr, Balio and Boehm, JJ.